Citation Nr: 9911879	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-35 252	)	DATE
	)
	)                                  

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960 and from April 1962 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The initial denial of service connection for a back disorder 
was upon rating determination in October 1978.  This decision 
was not appealed.  The veteran filed a timely appeal with a 
May 2, 1996, letter from the RO which informed him that his 
claim was denied in the past, and that there was a 
requirement for both new and material evidence for 
reconsideration of his claim.  In July 1996, February 1997, 
November 1997, and June 1998, the RO determined that new and 
material evidence had not been submitted to reopen this 
claim.  In view of the issuance of a Statement of the Case 
(SOC) in July 1996 and receipt of the substantive appeal in 
August 1996, the RO decision in July 1996 is viewed as the 
last final disallowance of this issue.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
a back disorder by the RO in an October 1978 rating action on 
the basis that there was no evidence of a current disability 
arising from treatment on one occasion during service for 
back strain; in a latter addressed to the veteran dated in 
October 1978, he was informed of the denial of that claim, 
and of his appellate rights.  The decision subsequently 
became final upon expiration of the appeal period.  

2.  The RO determined that new and material evidence had not 
been submitted to reopen this claim in July 1996.  

3.  The evidence obtained since the RO's July 1996 decision 
is either cumulative and thus not new, or not probative and 
thus not material.  


CONCLUSION OF LAW

Evidence received in support of the claim for service 
connection for a low back disorder is not new and material, 
and the claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that he has a chronic low 
back disorder that was initially manifested during his active 
military service.  He points out that the service records 
show treatment for back complaints and that postservice 
medical evidence surrounding his workers' compensation claim 
reflects that his back disorder preexisted an intercurring 
back injury while at work in 1990.  

The service records reveal that upon examination in May 1973, 
the veteran gave a history of back strain with lifting in 
April 1973, and he reported recurrent pain with movement ever 
since.  No chronic back disorder was noted.  In February 
1978, the veteran was seen for treatment after falling off 
the roof of a house.  It was noted that his "head hurts 
(back)."  

Post service private and VA records from 1978 are negative 
for report of back problems or diagnosis of a back disorder.  

In an October 1978 rating decision, the RO denied service 
connection for a back disability.  Notice of this denial was 
sent to the veteran that same month.  

In a May 2, 1996, letter from the RO, the veteran was 
informed that his claim for service connection for a back 
disorder was denied in the past, and that new and material 
evidence must be submitted for reconsideration of this claim.  
In a May 14, 1996, response, the veteran stated that he was 
never informed of the denial of service connection for a back 
disability.  

In a July 1996 SOC, it was determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection.  It was pointed out that the October 1978 
notice of the denial that was sent to the veteran 
specifically noted while the appellant was treated for back 
complaints during service, no post service back disorder had 
been demonstrated.  Thus, while the veteran reported that he 
never received notice of the 1978 denial, this letter of 
correspondence showed that he was sent notice of such.  

Evidence subsequently added to the record includes records 
dated in 1956 from the National Guard, private and VA medical 
documents dated from 1978 through 1998, and the veteran's 
testimony at a personal hearing in September 1996.  

These records reflect that the appellant sustained a 
contusion of the right thigh and back in June 1956.  An 
investigative report shows that the veteran was on active 
duty for training when he sustained bruises and strained 
muscles when a vehicle overturned.  A September 1996 
statement by [redacted], was submitted.  Mr. [redacted] noted 
that he was in that Minnesota Army National Guard with the 
veteran when the veteran's vehicle accident occurred in 1956.  
He could not attest to any medical procedures or evaluations, 
but noted that he did visit the veteran while he was in the 
hospital.  He recalled that the veteran was ultimately 
released and returned to the unit to complete his training 
period.  

Private records from 1990 reflect that the veteran was seen 
in July 1990 complaining of a two-year history of bilateral 
lower leg pain.  His complaints continued, and an August 1990 
record reflects that the veteran was working at the United 
States Postal Service sorting mail where his job required 
prolonged periods of standing and twisting.  He said that he 
was in good health until June 1990 when he developed left 
calf pain which was thought to be due to a vascular problem 
initially.  Vascular workup, however, was negative.  
Complaints of low back pain led to an August 1990 neurologic 
workup that found a S1 radiculopathy by electrodiagnostic 
testing.  Additional testing, to include a lumbar myelogram 
in October 1990 confirmed a large herniated disc at S1.  

Additional private records show urinary and bowel 
incontinence of unidentified etiology in subsequent workups 
from 1992 through 1995.  These records contain numerous 
references as made by the examiners that the veteran's back 
disorder likely preexisted this work injury.  The examiner's 
diagnoses following orthopedic evaluation in October 1995 
included disc herniation at L5-S1, resolved, with some 
evidence of residuals, spinal stenosis at L3-4, and 
incontinence, exact cause unknown.  

VA records from 1995 and 1996 show that the veteran was seen 
for increasing gait disturbance of unclear etiology.  

At a September 1996 personal hearing, the veteran testified 
in support of his claim.  He said that he injured his back 
when he was thrown from a jeep while in summer camp in 1956 
with the National Guard.  Treatment included immobilization 
on a hard bed for a period of time following the injury.  
Hearing [Hrg.] Transcript [Tr.] at 2.  He recalled no 
additional injuries to his back during his first period of 
service from 1956 through 1960 and was unable to recall any 
recurring back pain from the jeep accident in 1956.  Tr. at 
3.  He did recall, however, that he had some pain along the 
belt line following a motorcycle accident in Guam in 1973.  
Tr. at 5.  He also remembered that he fell off of a roof 
shortly before retirement but had no clear memories of a back 
injury.  Tr. at 6.  He reported intermittent problems with 
back pain over the subsequent years, but did not seek medical 
treatment until 1990.  Tr. at 6-7.  He said that he developed 
significant low back pain after working thirteen-hour shift 
in his job at the postal service that led to a claim for 
workers' compensation.  Tr. at 7-9.  

Additional VA records show that the veteran continued to 
complain of low back pain with left lower extremity 
radiculopathy in March 1997.  Magnetic resonance imaging 
(MRI) testing showed normal L1-2 and L2-3 and L5-S1.  The L3-
4 demonstrated mild to moderate facet hypertrophy and a mild 
disk bulge, causing mild to moderate narrowing of the spinal 
canal at this level.  L4-5 demonstrated minimal disk bulge 
and desiccation of the disk, causing narrowing of the central 
canal at this level.  

Upon VA examination in September 1997, the examiner noted 
that he reviewed the claims file in its entirety in 
conjunction with the examination.  The examiner opined that 
the current back disability "cannot be supported" as 
secondary to active service injury.  It was opined that 
current back disability was more probable than not due to 
occupational injury with risk factors to include sedentary 
behavior, deconditioning, and mild osteoporosis.  

A VA orthopedic specialist reviewed the evidence of record 
and provided a March 1998 report.  The examiner noted that 
the veteran was in a vehicle accident in June 1956.  At that 
time, a physician examined him and reported that there was a 
moderate contusion of the right thigh and back.  It was 
reported that there were no additional records in service or 
immediately following of any difficulties as a consequence of 
the right thigh or back conditions.  There was a reference to 
a work-related injury in June 1990 for which the veteran 
filed with workers' compensation.  It was noted that the 
appellant was examined in August 1990 and that he reported at 
the time that he had been in good health until June 1990 when 
after sorting mail, he developed a left calf pain and left-
sided lower back pain.  He was found to have tenderness in 
the L4-5 area but no sciatic notch tenderness.  X-rays showed 
mild narrowing of L5-S1.  The specialist also noted that the 
EMG suggestive of an S1 radiculopathy was found and the 
veteran had a CT scan showing a disk herniation and a free 
fragment at L5-S1 on the left.  A neurologic evaluation at a 
VA facility in September 1995 reflected that the veteran had 
a five-year history of low back pain radiating into the left 
leg.  The examiner noted that this confirmed that the 
veteran's back pain developed as a result of the 1990 injury.  

In summary, the examiner stated that it was his opinion that 
the veteran had a motor vehicle accident that resulted in 
only contusions and no other long-term restrictions.  The 
current back injury was sustained while at work in June 1990.  

Analysis

I.  Procedural Status

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the July 1996 SOC.  In 
explaining the basis of its decision, the RO concluded that 
the reason the veteran had not reopened his claim was because 
"no evidence has been submitted in connection with the 
current claim."  While the veteran was informed that to 
justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome, the 
actual denial of the claim was not based upon this reasoning 
as no evidence was submitted.  Thus, the denial of the claim 
was not based upon that portion of the Colvin definition 
found to be improper by the Federal Circuit.  Moreover, in 
the SSOCs of February 1977, November 1977, and June 1998, the 
RO based its determinations on the grounds that the 
additional evidence did not show a causal connection between 
military service and the onset of severe lumbosacral disc 
disease many years following discharge from service.  
Accordingly, the Board finds that the claimant has been 
provided the controlling regulatory definition of "new and 
material evidence," and that the RO's adjudication of the 
claim was consistent with that definition.  Thus, it is not 
prejudicial for the Board to proceed with the adjudication of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

Under the law, it is the obligation of the appellant to 
present: competent evidence of the existence of a current 
disability and of a nexus between current disability and 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  In this 
case, the appellant believes that current lumbosacral disk 
disease is related to inservice treatment for back 
complaints.  While the record as it now stands contains 
competent evidence of a low back disability, there is no 
medical evidence linking this disorder to service.  With 
respect to the confirmed treatment for back contusions in 
1956 (while on active duty for training) and for back strain 
in 1973, there is no demonstration that either of these 
occurrences resulted in any current disability as it was many 
years later before additional back problems were clinically 
noted, and at the time, the veteran reported that there was 
no history of back problems until shortly before being seen 
in 1990.  

Since the July 1996 decision, the veteran has submitted no 
medical evidence which would support the conclusion that 
there is an association between current lumbosacral disc 
disease and his inservice treatment for back complaints, or 
that the inservice treatment resulted in a current 
disability.  In the October 1978 decision, the RO concluded 
that based on the medical evidence of record, no residuals of 
inservice back treatment were seen.  This conclusion was 
supported by the medical evidence of record that failed to 
note any complaints or findings that might be associated 
therewith.  Moreover, there was no clinical report of 
additional back problems until many years after service in 
1990, and at that time, the veteran reported no previous 
history of back problems.  While there are private records 
noting that his back problems preexisted his 1990 industrial 
injury, this cannot be taken to mean that his disc disease is 
of service origin without resort to speculation, particularly 
when no chronic back disorder was diagnosed until many years 
after service, and the veteran reported no history of back 
problems until June 1990.  Moreover, there are two medical 
physicians' opinions of record that current back problems are 
not the result of inservice back injury.  

Evidence obtained since the July 1996 decision fails to 
associate the veteran's current low back disc disease to any 
inservice back complaints.  Simply stated, the veteran still 
has not provided competent medical evidence to link a post 
service disability to his periods of active service.  The 
additional evidence submitted show no postservice back 
residuals that are the result of inservice treatment for back 
contusions or back strain.  This is a point that was clear at 
the time of the 1978 denial of the claim as no back disorder 
was even seen at that time.  The additional evidence still 
does not show any current back residuals of service origin.  

While the opinion expressed by the veteran that current low 
back disorder is of service origin has been considered, the 
Board notes that as a lay party, he does not possess the 
medical expertise to provide either a medical diagnosis or a 
medical opinion as to a causal relationship between current 
low back disability and service.  Espiritu; Grottveit,  
supra.  Lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(West 1991).  Moray v. Brown, 5 Vet. App. 211, 314.  

The evidence added to the record since July 1996 (that is not 
duplicative of previous documents already in the claims file) 
includes national guard records from 1956, postservice 
private and VA records, and testimony from a personal hearing 
in 1996.  The evidence, which is not duplicative, is "new" 
because those records were not considered in the prior 
decision and they reflect that the veteran was injured in 
1956 during active training in a motor vehicle accident and 
that he was initially diagnosed with disc disease in 1990; 
however, they are not "material" because they do not 
provide medical evidence that tends to prove the link between 
service and current disability.  Therefore, the Board finds 
that the evidence submitted is "new" but not "material" 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

III.  Well Grounded.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999).

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board holds in the alternative that, even if this 
claim could be reopened based upon new and material evidence, 
it would still be denied as the appellant has never met his 
obligation to present a well-grounded claim.   

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

The record in this case contains evidence of a current back 
disability, thus satisfying the first element of a well-
grounded claim.  There is also lay and medical evidence of a 
back injury in service sufficient to satisfy the second 
element of a well-grounded claim.  The record completely 
lacks, however, competent evidence linking any injury or 
disease in service and the current disability.  Moreover, 
there is no showing a chronic disease of the back in service, 
and the veteran can not link his current back disability to 
service on the basis of a continuity of symptoms because, 
while he is competent to report symptoms perceptible to a lay 
party such as pain, he is not competent to link such symptoms 
to an underlying disability that is not itself perceptible to 
lay party.  Accordingly, the appellant has not met his 
obligation of presenting evidence to satisfy the third 
element of a well-grounded claim and his claim is therefore 
not well grounded. 

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, since the appellant did 
not meet his initial burden, however, his claim is inherently 
implausible such that any error by the RO is harmless and he 
is not prejudiced. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Meyer v. Brown, 9 Vet. App. 425 (1996).  Likewise, 
under this rationale, any error by the RO as to the question 
of whether new and material evidence has been presented would 
be harmless as the claim is ultimately not well grounded.  
Winters, 12 Vet. App. at 208.


ORDER

New and material evidence not having been submitted to reopen 
the service connection claim for a low back disorder, the 
claim is not reopened and the appeal is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

